Exhibit 10(aa)-2
EXECUTION VERSION
 


 


 


 


 


 


 
AMENDED AND RESTATED
 
LETTER OF CREDIT ISSUANCE
AND REIMBURSEMENT AGREEMENT

 
between

 
PPL ENERGY SUPPLY, LLC

 
and

 
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK AGENCY

 
 
dated as of
 
August  30, 2013
 


 


 
 

--------------------------------------------------------------------------------

 
CONTENTS



Clause   Page      
ARTICLE I
SCOPE OF AGREEMENT
1
ARTICLE II
DEFINITIONS, INTERPRETATION
1
 
Section 2.1
 
Defined Terms
1
 
Section 2.2
 
Other Definitional Provisions
4
 
Section 2.3
 
Incorporation by Reference to Existing Credit Agreement
4
ARTICLE III
LETTER OF CREDIT FACILITY
5
 
Section 3.1
 
Method of Issuance of Letters of Credit
5
 
Section 3.2
 
Conditions to Issuance of Letters of Credit
5
 
Section 3.3
 
Drawings under Letters of Credit
5
 
Section 3.4
 
ISP98
5
 
Section 3.5
 
Proof of Credit Obligations
6
ARTICLE IV
REIMBURSEMENT AND PAYMENT OBLIGATIONS
6
 
Section 4.1
 
Reimbursement Obligations
6
 
Section 4.2
 
Obligations in Respect of Letters of Credit Unconditional
6
 
Section 4.3
 
Indemnification in Respect of Letters of Credit
7
 
Section 4.4
 
Interest Calculations
7
 
Section 4.5
 
Fees
8
 
Section 4.6
 
General Provisions as to Payments
8
 
Section 4.7
 
Taxes
9
ARTICLE V
Conditions
12
 
Section 5.1
 
Conditions to Closing
12
 
Section 5.2
 
Conditions to Issuance
13
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
13
 
Section 6.1
 
Status
13
 
Section 6.2
 
Authority; No Conflict
13
 
Section 6.3
 
Legality; Etc
13
 
Section 6.4
 
Financial Condition
14
 
Section 6.5
 
Rights to Properties
14
 
Section 6.6
 
Litigation
14
 
Section 6.7
 
No Violation
14
 
Section 6.8
 
ERISA
15
 
Section 6.9
 
Governmental Approvals
15
 
Section 6.10
 
Investment Company Act
15
 
Section 6.11
 
Restricted Subsidiaries, Etc
15
 
Section 6.12
 
Tax Returns and Payments
15
 
Section 6.13
 
Compliance with Laws
15
 
Section 6.14
 
No Default
16
 
Section 6.15
 
Environmental Matters
16
 
Section 6.16
 
Guarantees
17
 
Section 6.17
 
OFAC
17
ARTICLE VII
COVENANTS
17
ARTICLE VIII
DEFAULTS
17
 
Section 8.1
 
Events of Default
17
ARTICLE IX
MISCELLANEOUS
19
 
Section 9.1
 
Notices
19
 
Section 9.2
 
No Waivers; Non-Exclusive Remedies
20
 
Section 9.3
 
Expenses; Indemnification
20
 
Section 9.4
 
Amendments and Waivers
22
 
Section 9.5
 
Successors and Assigns
22
 
Section 9.6
 
Governing Law; Submission to Jurisdiction
22
 
Section 9.7
 
Counterparts; Integration; Effectiveness
22
 
Section 9.8
 
Generally Accepted Accounting Principles
22
 
Section 9.9
 
WAIVER OF JURY TRIAL
23
 
Section 9.10
 
Confidentiality
23
 
Section 9.11
 
USA PATRIOT Act Notice
23
 
Section 9.12
 
No Fiduciary Duty
24



 


 
 

--------------------------------------------------------------------------------

 




THIS LETTER OF CREDIT ISSUANCE AND REIMBURSEMENT AGREEMENT dated as of August
30, 2013, by and between PPL ENERGY SUPPLY, LLC, a Delaware limited liability
company (the “Company”), and Canadian Imperial Bank of Commerce, New York Agency
(“CIBC”).
 
ARTICLE I
 
SCOPE OF AGREEMENT
 
The Company has requested CIBC to issue one or more standby letters of credit in
an Aggregate Stated Amount not to exceed the Maximum Stated Amount, for the
account of the Company to support the Company’s obligation to post collateral in
support of its energy hedging activities.  CIBC may (but shall not be obligated
to) issue from time to time letters of credit for such purpose, and the Company
and CIBC agree that the issuance of such letters of credit, and the obligations
of the Company to CIBC with respect thereto, shall be governed by the terms and
conditions of this Agreement.
 
ARTICLE II
 
DEFINITIONS; INTERPRETATION
 
Section 2.1 Defined Terms.  For the purposes of this Agreement, unless the
context otherwise requires, the following terms shall have the respective
meanings assigned to them in this Article II or in the section or recital
referred to:
 
“Affiliate” means, with respect to any Person, any other Person who is directly
or indirectly controlling, controlled by or under common control with such
Person.  A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through the
ownership of stock or its equivalent, by contract or otherwise.
 
“Aggregate Stated Amount” means, as of any date, the aggregate Stated Amount of
all Letters of Credit issued hereunder that remain outstanding as of such date.
 
“Agreement” shall mean this Letter of Credit Issuance and Reimbursement
Agreement, together with all amendments, waivers and modifications, and with all
Letter of Credit Requests submitted by the Company.
 
“Amendment Closing Date” means August 30, 2013.
 
“Applicable Lending Office” means CIBC’s office located at its address set forth
in Section 9.1 or such other office as CIBC may hereafter designate by notice to
the Company.
 
“Applicable Rate” means, as of any day, a rate per annum equal to the sum of (a)
the higher of (i) the Prime Rate for such day, and (ii) the sum of 1/2 of 1%
plus the Federal Funds Rate for such day, plus (b) 2.00%.
 
“Availability Termination Date” means the earlier of (i) the date that is the
second anniversary of the Closing Date, (ii) the date that the commitment of
CIBC under the Existing Credit Agreement terminates or is reduced to zero, (iii)
the date that shall have been advised as such date to the Company in writing by
CIBC, being a date not less than sixty (60) days after an effective amendment or
waiver of any provision of the Existing Credit Agreement, and (iv) the date
referred in Section 8.1.
 
“Available Amount” means, as of any date, the sum of the Maximum Stated Amount
minus the Aggregate Stated Amount as of such date.
 
“Bankruptcy Code” means Title 11 of the United States Code, as now or hereafter
in effect, or any successor thereto.
 
“Business Day” means a day, other than a Saturday or a Sunday, on which
commercial banks are not authorized or required to be closed in New York, New
York and Toronto, Canada.
 
“Cash Collateralize” means the provision of funds to CIBC by the Company by way
of (a) a deposit account at CIBC, (b) a blocked account arrangement for the sole
benefit of CIBC or (c) such other arrangements, as may be in the case of clauses
(b) and (c) above acceptable to CIBC in its sole and absolute discretion.
 
“Change of Control” has the meaning set forth in the Existing Credit Agreement.
 
“CIBC” has the meaning set forth in the preamble.
 
“Closing Date” means July 27, 2012.
 
“Code” or “Internal Revenue Code” shall mean the Internal Revenue Code of 1986,
as amended from time to time.
 
“Company” shall have the meaning assigned to it in the preamble hereof.
 
“Consolidated Subsidiaries” has the meaning set forth in the Existing Credit
Agreement.
 
“Credit Obligation” shall mean any and all obligations (including, without
limitation, Reimbursement Obligations) of the Company to CIBC arising under or
related to this Agreement, including, but not limited to, all present or future
taxes, levies, imposts, duties, deductions, charges, liabilities or withholdings
imposed, levied, collected, withheld or assessed by any governmental authority
on CIBC.
 
“Debt” has the meaning set forth in the Existing Credit Agreement.
 
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
 
“Dollars” “$” and “USD” shall mean the lawful currency of the United States of
America.
 
“Drawing” shall mean a demand for payment under any Letter of Credit in
accordance with its terms.
 
“Environmental Laws” has the meaning set forth in the Existing Credit Agreement.
 
“Environmental Liability” has the meaning set forth in the Existing Credit
Agreement.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
 
“ERISA Group” has the meaning set forth in the Existing Credit Agreement.
 
“Event of Default” shall have the meaning assigned to it in Section 8.1 hereof.
 
“Existing Credit Agreement” means that certain $3,000,000,000 Amended and
Restated Revolving Credit Agreement, dated as of November 6, 2012, by and among
the Company, the lenders from time to time party thereto, and Wells Fargo Bank,
National Association, without giving effect to any further amendments, waivers
or consents in relation thereto, other than such amendments, waivers and
consents as shall have been affirmatively granted by CIBC.
 
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code and any
regulations (whether final, temporary or proposed) that are issued thereunder or
official government interpretations thereof.
 
“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided, that (i) if such day is not a Business Day, the Federal Funds
Rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average of quotations for such day on such
transactions received by CIBC from three federal funds brokers of recognized
standing selected by CIBC.
 
“Foreign Subsidiary” means a Subsidiary which is not formed under the laws of
the United States or any territory thereof.
 
“GAAP” means United States generally accepted accounting principles applied on a
consistent basis.
 
“Governmental Authority” means any federal, state or local government,
authority, agency, central bank, quasi-governmental authority, court or other
body or entity, and any arbitrator with authority to bind a party at law.
 
“Guarantee” has the meaning set forth in the Existing Credit Agreement.
 
“Hazardous Substance” has the meaning set forth in the Existing Credit
Agreement.
 
“Indemnitee” has the meaning set forth in Section 9.3.
 
“Letter of Credit” shall mean any letter of credit issued pursuant to this
Agreement, which letters of credit shall be documented in CIBC’s customary form.
 
“Letter of Credit Request” means a request and letter of credit application in
CIBC’s customary form, duly completed and delivered by the Company to CIBC in
accordance with Section 3.1 hereof.
 
“Material Adverse Effect” means (i) any material adverse effect upon the
business, assets, financial condition or operations of the Company or the
Company and its Subsidiaries, taken as a whole; (ii) a material adverse effect
on the ability of the Company to perform its obligations under this Agreement,
or (iii) a material adverse effect on the validity or enforceability of this
Agreement.
 
“Material Debt” means Debt of the Company and/or one or more of its Restricted
Subsidiaries in a principal or face amount exceeding $40,000,000.
 
“Material Plan” has the meaning set forth in the Existing Credit Agreement.
 
“Maximum Stated Amount” means $100,000,000.
 
“Multiemployer Plan” has the meaning set forth in the Existing Credit Agreement.
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Other Taxes” has the meaning set forth in Section 4.7(b).
 
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
“Person” shall mean an individual, sole proprietorship, partnership, joint
venture, association, trust, estate, business trust, corporation, not-for-profit
corporation, sovereign government or agency, instrumentality, or political
subdivision thereof, or any similar entity or organization.
 
 “Prime Rate” means the rate of interest publicly announced by CIBC from time to
time as its Prime Rate for US credits.
 
“Reimbursement Obligations” means at any time all obligations of the Company to
reimburse CIBC pursuant to Section 4.1 for amounts paid by CIBC in respect of
drawings under Letters of Credit.
 
“Restricted Subsidiaries” means each Subsidiary listed on Schedule 6.11 and each
other Subsidiary designated by the Company as a “Restricted Subsidiary” in
writing to CIBC, in either case, for so long as such Restricted Subsidiary shall
be a direct Wholly Owned Subsidiary of the Company or a direct Wholly Owned
Subsidiary of a Restricted Subsidiary.
 
“Sanctioned Entity” shall mean (i) an agency of the government of, (ii) an
organization directly or indirectly controlled by, or (iii) a Person resident
in, a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html, or as
otherwise published from time to time as such program may be applicable to such
agency, organization or Person.
 
“Sanctioned Person” shall mean a Person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.
 
“Stated Amount” shall mean, as of any date and with respect to any Letter of
Credit, the aggregate maximum amount that is available to be paid under such
Letter of Credit.
 
“Subsidiary” means, with respect to any Person, another Person the majority of
the outstanding equity interest of which are owned, directly or indirectly, by
such Person or one or more other Subsidiaries of such Person.
 
“Taxes” has the meaning set forth in Section 4.7(a).
 
“Termination Date” means the date that is the second anniversary of the Closing
Date.
 
“Unreimbursed Amount” means the principal amount of all Drawings in respect of
which the Company shall not have satisfied its Reimbursement Obligations.
 
“Wholly Owned Subsidiary” has the meaning set forth in the Existing Credit
Agreement.
 
Section 2.2 Other Definitional Provisions.
 
(a) All terms defined in this Agreement shall have the above-defined meanings
when used in any certificate, report or other document made or delivered
pursuant to this Agreement, unless the context therein shall otherwise require.
 
(b) Defined terms used in the singular shall import the plural and vice versa.
 
(c) The terms “hereof,” “herein,” “hereunder,” and similar terms when used in
this Agreement shall refer to this Agreement as whole and not to any particular
provisions of this Agreement.
 
(d) Any reference in this Agreement to a document or an instrument shall mean
such document or instrument and all exhibits thereto as amended or supplemented
from time to time.  Any reference in this Agreement to any Person as a party to
any document or instrument shall include its successors and assigns to such
status.
 
Section 2.3 Incorporation by Reference to Existing Credit Agreement.  The
following rules of construction shall apply:
 
(a) Terms defined in the Existing Credit Agreement and used in the provisions
incorporated herein, unless otherwise defined herein or the context otherwise
requires, shall have the definitions set forth in Section 1.01 of the Existing
Credit Agreement, and such definitions are hereby incorporated herein by
reference, mutatis mutandis, and the Existing Credit Agreement will be deemed to
be and to continue to be (for purposes hereof) in effect for the benefit of CIBC
whether or not the Existing Credit Agreement remains outstanding or in effect,
except as expressly agreed otherwise by CIBC.  Without limitation of the
foregoing, all definitions and covenants therein that are incorporated herein,
shall be incorporated as of the date hereof and for purposes of this Agreement
shall not be subject to any subsequent modification, supplement, amendment or
waiver by the lenders under or other parties to the Existing Credit Agreement,
unless CIBC agrees in writing to such modification, supplement, amendment or
waiver in its capacity as a lender thereunder, or, if CIBC shall no longer be a
lender thereunder, or the Existing Credit Agreement shall no longer remain
outstanding, CIBC agrees in writing that any modification, supplement, amendment
or waiver thereto shall apply to such provisions as incorporated herein.
 
(b) In addition, the parties hereto agree that, for the purposes of Article VII,
references in the Existing Credit Agreement to (i) “the Borrower” shall be
references to the Company, (ii) “this Agreement” or “the Loan Document(s)” shall
be references to this Agreement, (iii) “the Lenders” or the “Administrative
Agent” shall be references to CIBC, (iv) references to the “Issuing Lender”
shall be references to CIBC, and (v) a “Default” or “Event of Default” shall be
references to a Default or Event of Default under this Agreement.
 
(c) Unless the context otherwise requires, whenever any statement is qualified
by “to the best knowledge of” or “known to” (or a similar phrase) any Person
that is not a natural person, it is intended to indicate that the senior
management of such Person has conducted a commercially reasonable inquiry and
investigation prior to making such statement and no member of the senior
management of such Person (including managers, in the case of limited liability
companies, and general partners, in the case of partnerships) has current actual
knowledge of the inaccuracy of such statement.
 
ARTICLE III
 
LETTER OF CREDIT FACILITY
 
Section 3.1 Method of Issuance of Letters of Credit.  At any time on or after
the Closing Date until the Availability Termination Date, the Company may
request CIBC issue one or more Letters of Credit hereunder.  The Company shall
give CIBC a Letter of Credit Request, requesting the issuance or extension of a
Letter of Credit, prior to 1:00 P.M. New York time on the proposed date of
issuance or extension of any Letter of Credit (which shall be a Business Day)
(or such shorter period as may be agreed by CIBC in any particular instance),
specifying the date such Letter of Credit is to be issued or extended and
describing the terms of such Letter of Credit and the nature of the transactions
to be supported thereby.  The extension or renewal of any Letter of Credit shall
be deemed to be an issuance of such Letter of Credit, and if any Letter of
Credit contains a provision pursuant to which it is deemed to be extended unless
notice of termination is given by the Lender, the Lender shall timely give such
notice of termination unless it has theretofore timely received a Letter of
Credit Request and the other conditions to issuance of a Letter of Credit have
theretofore been met with respect to such extension. Notwithstanding the
foregoing, no Letter of Credit shall have a term of more than one year. Any
Letter of Credit Request submitted by the Company on behalf of another entity
shall be deemed to be a Letter of Credit Request under this Agreement, and any
resulting Letter of Credit shall be deemed to be a Letter of Credit for all
purposes of this Agreement.
 
Section 3.2 Conditions to Issuance of Letters of Credit.  The issuance by CIBC
of each Letter of Credit shall, in addition to the conditions precedent set
forth in Article V, be subject to the conditions precedent that (i) such Letter
of Credit shall be satisfactory in form and substance to CIBC, (ii) the Company
shall have executed and delivered such other instruments and agreements relating
to such Letter of Credit as CIBC shall have reasonably requested, (iii) the term
of such Letter of Credit does not extend beyond 12 months after the date of
issuance (after giving effect to any and all auto-renewal or extension
provisions within such Letter of Credit); and (iv) CIBC shall have confirmed on
the date of (and after giving effect to) such issuance that the Aggregate Stated
Amount will not exceed Maximum Stated Amount.  Notwithstanding any other
provision of this Section 3.2, CIBC shall not be under any obligation to issue
any Letter of Credit if: any order, judgment or decree of any governmental
authority shall by its terms purport to enjoin or restrain CIBC from issuing
such Letter of Credit, or any requirement of law applicable to CIBC or any
request or directive (whether or not having the force of law) from any
governmental authority with jurisdiction over CIBC shall prohibit, or request
that CIBC refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular, or shall impose upon CIBC with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which CIBC
is not otherwise compensated hereunder) not in effect on the date hereof, or
shall impose upon CIBC any unreimbursed loss, cost or expense which was not
applicable on the date hereof and which CIBC in good faith deems material to it.
 
Section 3.3 Drawings under Letters of Credit.  Upon receipt from the beneficiary
of any Letter of Credit of any notice of a Drawing under any Letter of Credit,
CIBC shall determine in accordance with the terms of such Letter of Credit
whether such Drawing should be honored.  If CIBC determines that any such
Drawing shall be honored, CIBC shall make available to such beneficiary in
accordance with the terms of such Letter of Credit the amount of the Drawing and
shall notify the Company of the amount to be paid as a result of such Drawing
and the payment date.
 
Section 3.4 ISP98.  The rules of the “International Standby Practices 1998” as
published by the International Chamber of Commerce most recently at the time of
issuance of any Letter of Credit shall apply to such Letter of Credit unless
otherwise expressly provided in such Letter of Credit.
 
Section 3.5 Proof of Credit Obligations.  This Agreement, the executed Letter of
Credit Requests, executed Letters of Credit issued pursuant to such Letter of
Credit Requests, and executed Drawings presented under such Letters of Credit
shall be presumptive evidence of the Company’s Credit Obligations.
 
ARTICLE IV
 
REIMBURSEMENT AND PAYMENT OBLIGATIONS
 
Section 4.1 Reimbursement Obligations.  The Company shall be irrevocably and
unconditionally obligated forthwith to reimburse CIBC for any amounts paid by
CIBC upon any Drawing under any Letter of Credit, together with any and all
reasonable charges and expenses which CIBC may pay or incur relative to such
Drawing and interest on the amount drawn at the Applicable Rate for each day
from and including the date such amount is drawn to but excluding the date such
reimbursement payment is due and payable.  Such reimbursement payment shall be
due and payable (i) at or before 12:00 Noon New York time on the date CIBC
notifies the Company of such Drawing, if such notice is given at or before 10:00
A.M. New York time on such date, or (ii) at or before 10:00 A.M. New York time
on the next succeeding Business Day, if such notice is given after 10:00 A.M.
New York time on such date; provided, that no payment otherwise required by this
sentence to be made by the Company at or before 12:00 Noon New York time on any
day shall be overdue hereunder if arrangements for such payment satisfactory to
CIBC, in its reasonable discretion, shall have been made by the Company at or
before 12:00 Noon. New York time on such day and such payment is actually made
at or before 3:00 P.M. New York time on such day.  In addition, the Company
agrees to pay to CIBC interest, which shall accrue and be payable daily, on any
and all amounts not paid by the Company to CIBC when due under this Section 4.1,
for each day from and including the date when such amount becomes due to but
excluding the date such amount is paid in full, whether before or after
judgment, at the Applicable Rate.  Each payment to be made by the Company
pursuant to this Section 4.1 shall be made to CIBC in immediately available
funds at its address referred to in Section 9.1.
 
Section 4.2 Obligations in Respect of Letters of Credit Unconditional.  The
obligations of the Company under Section 4.1 above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under all circumstances whatsoever, including,
without limitation, the following circumstances:
 
(a) any lack of validity or enforceability of this Agreement or any Letter of
Credit or any document related hereto or thereto;
 
(b) any amendment or waiver of or any consent to departure from all or any of
the provisions of this Agreement or any Letter of Credit or any document related
hereto or thereto;
 
(c) the use which may be made of the Letter of Credit by, or any acts or
omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);
 
(d) the existence of any claim, set-off, defense or other rights that the
Company may have at any time against a beneficiary of a Letter of Credit (or any
Person for whom the beneficiary may be acting), CIBC or any other Person,
whether in connection with this Agreement or any Letter of Credit or any
document related hereto or thereto or any unrelated transaction;
 
(e) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever;
 
(f) payment under a Letter of Credit against presentation to an Issuing Lender
of a draft or certificate that does not comply with the terms of such Letter of
Credit; provided, that CIBC’s determination that documents presented under such
Letter of Credit comply with the terms thereof shall not have constituted gross
negligence or willful misconduct of CIBC; or
 
(g) any other act or omission to act or delay of any kind by CIBC or any other
Person or any other event or circumstance whatsoever that might, but for the
provisions of this subsection (g), constitute a legal or equitable discharge of
the Company’s obligations hereunder.
 
Nothing in this Section 4.2 is intended to limit the right of the Company to
make a claim against CIBC for damages as contemplated by the proviso to the
first sentence of Section 4.3.
 
Section 4.3 Indemnification in Respect of Letters of Credit.  The Company hereby
indemnifies and holds harmless CIBC from and against any and all claims,
damages, losses, liabilities, costs or expenses which CIBC may incur by reason
of or in connection with the execution and delivery or transfer of or payment or
failure to pay under any Letter of Credit, including, without limitation, any of
the circumstances enumerated in Section 4.2, as well as (i) any error, omission,
interruption or delay in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, (ii) any error in interpretation of
technical terms, (iii) any loss or delay in the transmission of any document
required in order to make a Drawing under a Letter of Credit, (iv) any
consequences arising from causes beyond the control of such indemnitee,
including without limitation, any government acts, or (v) any other
circumstances whatsoever in making or failing to make payment under such Letter
of Credit; provided, that the Company shall not be required to indemnify CIBC
for any claims, damages, losses, liabilities, costs or expenses, and the Company
shall have a claim against CIBC for direct (but not consequential) damages
suffered by it, to the extent found by a court of competent jurisdiction in a
final, non-appealable judgment or order to have been caused by (a) the willful
misconduct or gross negligence of CIBC in determining whether a request
presented under any Letter of Credit issued by it complied with the terms of
such Letter of Credit or (b) CIBC’s failure to pay under any Letter of Credit
issued by it after the presentation to it of a request strictly complying with
the terms and conditions of such Letter of Credit.  Nothing in this Section 4.3
is intended to limit the obligations of the Company under any other provision of
this Agreement.
 
Section 4.4 Interest Calculations.  Interest shall accrue on the outstanding
Unreimbursed Amount, for each day from the date of the related Drawing until it
is paid in full, at a rate per annum equal to the Applicable Rate.  CIBC shall
determine the Applicable Rate hereunder, and shall give prompt notice to the
Company of each change in the Applicable Rate as so determined, and its
determination thereof shall be conclusive in the absence of manifest
error.  Interest shall be computed on the basis of a year of 365 days (or 366
days in a leap year) and paid for the actual number of days elapsed.
 
Section 4.5 Fees.  The Company shall pay to CIBC a fee, quarterly in arrears on
the last day of each March, June, September and December falling after the
Closing Date (or, if any such day is not a Business Day, the next succeeding
Business Day), and on the Termination Date, at a rate equal to 1.25% per annum
on the average Aggregate Stated Amount of all Letters of Credit outstanding on
each day during such quarter, and for the number of days in such period;
provided, however, such rate shall equal 0.95% per annum from and after the
Amendment Closing Date.  For the avoidance of doubt, the first quarterly payment
shall be due on September 30, 2012, in respect of the period beginning on the
Closing Date and ending on such date, and the payment due on the Termination
Date shall be in respect of the period from the preceding quarter-end through
the Termination Date.  In addition, the Company shall pay to CIBC, upon each
issuance of, payment under, and/or amendment of, a Letter of Credit, such amount
as shall at the time of such issuance, payment or amendment be the
administrative charges and expenses which CIBC is customarily charging for
issuances of, payments under, or amendments to letters of credit issued by it,
unless CIBC shall (in its sole discretion) deliver a written waiver thereof to
the Company.
 
Section 4.6 General Provisions as to Payments.
 
(a) Payments by the Company.  The Company shall make each payment of principal
of and interest on the Credit Obligations hereunder on the date when due,
without set-off, counterclaim or other deduction, in immediately available funds
in New York, New York, to CIBC at its address referred to in Section
9.1.  Whenever any payment shall be due on a day which is not a Business Day,
the date for payment thereof shall be extended to the next succeeding Business
Day.  If the date for any payment of principal is extended by operation of law
or otherwise, interest thereon shall be payable for such extended time.
 
(b) Increased Costs.  If after the date hereof, the adoption of any applicable
law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by CIBC with any request
or directive (whether or not having the force of law) of any such authority,
central bank or comparable agency shall impose, modify or deem applicable any
reserve (including, without limitation, any such requirement imposed by the
Board of Governors of the Federal Reserve System), special deposit, insurance
assessment or similar requirement against Letters of Credit issued by, assets
of, deposits with or for the account of or credit extended by, CIBC or shall
impose on CIBC or on the United States market for certificates of deposit, or on
obligations hereunder in respect of Letters of Credit, and the result of any of
the foregoing is to increase the cost to CIBC of issuing any Letter of Credit,
or to reduce the amount of any sum received or receivable by CIBC under this
Agreement with respect thereto, then, within fifteen (15) days after demand by
CIBC, the Company shall pay to CIBC such additional amount or amounts, as
determined by CIBC in good faith, as will compensate CIBC for such increased
cost or reduction, solely to the extent that any such additional amounts were
incurred by CIBC within ninety (90) days of such demand.
 
(c) Capital Adequacy.  If CIBC shall have determined that, after the date
hereof, the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change in any such law, rule or regulation, or any change in
the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on capital of CIBC (or any Person controlling CIBC) as a consequence of CIBC’s
obligations hereunder to a level below that which CIBC (or any Person
controlling CIBC) could have achieved but for such adoption, change, request or
directive (taking into consideration its policies with respect to capital
adequacy), then from time to time, within fifteen (15) days after demand by
CIBC, the Company shall pay to CIBC such additional amount or amounts as will
compensate CIBC (or any Person controlling CIBC) for such reduction, solely to
the extent that any such additional amounts were incurred by the Lender within
ninety (90) days of such demand.
 
(d) Notices.  CIBC will promptly notify the Company of any event of which it has
knowledge, occurring after the date hereof, that will entitle CIBC to
compensation pursuant to this Section, and will use reasonable efforts to avoid
the need for or to reduce the amount of such compensation as are not, in the
judgment of CIBC, otherwise disadvantageous to CIBC.  A certificate of CIBC
claiming compensation under this Section and setting forth in reasonable detail
the additional amount or amounts to be paid to it hereunder shall be conclusive
in the absence of manifest error.  In determining such amount, CIBC may use any
reasonable averaging and attribution methods.
 
Section 4.7 Taxes.
 
(a) Payments Net of Certain Taxes.  Any and all payments by the Company to or
for the account of CIBC hereunder shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, charges and withholdings and all liabilities with respect thereto,
excluding: (i) taxes imposed on or measured by the net income (including branch
profits or similar taxes) of, and gross receipts, franchise or similar taxes
imposed on, CIBC by the jurisdiction (or subdivision thereof) under the laws of
which CIBC is organized or in which its principal executive office is located
or, in which its Applicable Lending Office is located, (ii) any United States
withholding tax imposed on such payments, but only to the extent that CIBC is
subject to United States withholding tax at the time CIBC first becomes a party
to this Agreement or changes its Applicable Lending Office, (iii) any backup
withholding tax imposed by the United States (or any state or locality thereof)
on CIBC if it is a “United States person” within the meaning of Section
7701(a)(30) of the Internal Revenue Code, and (iv) any taxes imposed by FATCA
(all such nonexcluded taxes, duties, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”).  If the
Company shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder to CIBC, (i) the sum payable shall be increased as
necessary so that after making all such required deductions (including
deductions applicable to additional sums payable under this Section 4.7(a)) CIBC
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Company shall make such deductions, (iii) the
Company shall pay the full amount deducted to the relevant taxation authority or
other authority in accordance with applicable law and (iv) the Company shall
furnish to CIBC the original or a certified copy of a receipt evidencing payment
thereof.
 
(b) Other Taxes.  In addition, the Company agrees to pay any and all present or
future stamp or documentary taxes and any other excise or property taxes, or
similar charges or levies, which arise from any payment made pursuant to this
Agreement or from the execution, delivery, registration or enforcement of, or
otherwise with respect to, this Agreement (collectively, “Other Taxes”).
 
(c) Indemnification.  The Company agrees to indemnify CIBC for the full amount
of Taxes and Other Taxes (including, without limitation, any Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section 4.7(c)), whether or not correctly or legally asserted, paid by CIBC and
any liability (including penalties, interest and expenses) arising therefrom or
with respect thereto as certified in good faith to the Company by CIBC seeking
indemnification pursuant to this Section 4.7(c).  This indemnification shall be
paid within 15 days after CIBC makes demand therefor.
 
(d) Refunds or Credits.  If CIBC determines in its sole discretion it has
received a refund from a taxation authority for any Taxes or Other Taxes for
which it has been indemnified by the Company or with respect to which the
Company has paid additional amounts pursuant to this Section 4.7, it shall
within fifteen (15) days from the date of such receipt pay over the amount of
such refund to the Company (but only to the extent of indemnity payments made or
additional amounts paid by the Company under this Section 4.7 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses of CIBC and without interest (other than interest paid by
the relevant taxation authority with respect to such refund); provided, however,
that the Company agrees to repay, upon the request of CIBC, the amount paid over
to the Company (plus penalties, interest or other charges) to CIBC in the event
CIBC or Agent is required to repay such refund to such taxation authority.
 
(e) Tax Forms and Certificates.  On the date hereof, and from time to time
thereafter if reasonably requested by the Company or CIBC, and at any time it
changes its Applicable Lending Office: (i) if CIBC is a “United States person”
within the meaning of Section 7701(a)(30) of the Internal Revenue Code, it shall
deliver to the Company two (2) properly completed and duly executed copies of
Internal Revenue Service Form W-9, or any successor form prescribed by the
Internal Revenue Service, or such other documentation or information prescribed
by applicable law or reasonably requested by the Company, certifying that CIBC
is a United States person and is entitled to an exemption from United States
backup withholding tax or information reporting requirements; and (ii) if CIBC
is not a “United States person” within the meaning of Section 7701(a)(30) of the
Internal Revenue Code, it shall deliver to the Company: (A) two (2) properly
completed and duly executed copies of Internal Revenue Service Form W-8 BEN, or
any successor form prescribed by the Internal Revenue Service, certifying that
CIBC is entitled to the benefits under an income tax treaty to which the United
States is a party which exempts CIBC from United States withholding tax or
reduces the rate of withholding tax on payments of interest for the account of
CIBC; (B) two (2) properly completed and duly executed copies of Internal
Revenue Service Form W-8 ECI, or any successor form prescribed by the Internal
Revenue Service, certifying that the income receivable pursuant to this
Agreement is effectively connected with the conduct of a trade or business in
the United States; or (C) two (2) properly completed and duly executed copies of
Internal Revenue Service Form W-8 BEN, or any successor form prescribed by the
Internal Revenue Service, together with a certificate to the effect that (x)
CIBC is not (1) a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, (2) a “10-percent shareholder” of the Company within the
meaning of Section 871(h)(3)(B) of the Internal Revenue Code, or (3) a
“controlled foreign corporation” that is described in Section 881(c)(3)(C) of
the Internal Revenue Code and is related to the Company within the meaning of
Section 864(d)(4) of the Internal Revenue Code and (y) the interest payments in
question are not effectively connected with a U.S. trade or business conducted
by CIBC or are effectively connected but are not includible in CIBC’s gross
income for United States federal income tax purposes under an income tax treaty
to which the United States is a party; or (D) to the extent CIBC is not the
beneficial owner, two (2) properly completed and duly executed copies of
Internal Revenue Service Form W-8 IMY, or any successor form prescribed by the
Internal Revenue Service, accompanied by an Internal Revenue Service Form W-8
ECI, W-8 BEN, W-9, and/or other certification documents from each beneficial
owner, as applicable.  If a payment made to CIBC hereunder would be subject to
U.S. Federal withholding tax imposed by FATCA if CIBC fails to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Internal Revenue Code, as applicable), CIBC shall
deliver to the Company (A) a certification that CIBC has complied with such
applicable reporting requirements, and (B) other documentation required to be
provided to a withholding agent by FATCA or otherwise reasonably requested by
the Company sufficient for the Company to comply with their obligations under
FATCA and to determine that CIBC has complied with such applicable reporting
requirements.  In addition, CIBC agrees that from time to time after the date
hereof, when a lapse in time or change in circumstances renders the previous
certification obsolete or inaccurate in any material respect, it will upon the
written request of the Company, deliver to the Company two new accurate and
complete signed originals of Internal Revenue Service Form W-9, W-8 BEN, W-8 ECI
or W-8 IMY or FATCA-related documentation described above, or successor forms,
as the case may be, and, to the extent legally entitled to do so, such other
forms as may be required in order to confirm or establish the entitlement of
CIBC to a continued exemption from or reduction in United States withholding tax
with respect to payments under this Agreement, or it shall immediately notify
the Company of its inability to deliver any such Form or certificate.
 
(f) Exclusions. The Company shall not be required to indemnify CIBC, or to pay
any additional amount to CIBC, pursuant to Section 4.7(a), (b) or (c) in respect
of Taxes or Other Taxes to the extent that the obligation to indemnify or pay
such additional amounts would not have arisen but for the failure of CIBC to
comply with the provisions of subsection (e) above.
 
(g) Mitigation. If the Company is required to pay additional amounts to or for
the account of CIBC pursuant to this Section 4.7, then CIBC will use reasonable
efforts (which shall include efforts to rebook the Credit Obligations held by
CIBC to a new Applicable Lending Office, or through another branch or affiliate
of CIBC) to change the jurisdiction of its Applicable Lending Office if, in the
good faith judgment of CIBC, such efforts (i) will eliminate or, if it is not
possible to eliminate, reduce to the greatest extent possible any such
additional payment which may thereafter accrue and (ii) is not otherwise
disadvantageous, in the sole determination of CIBC, to CIBC.  If CIBC is
claiming any indemnity payment or additional amounts payable pursuant to this
Section, it shall use reasonable efforts (consistent with legal and regulatory
restrictions) to file any certificate or document reasonably requested in
writing by the Company or to change the jurisdiction of its Applicable Lending
Office if the making of such a filing or change would avoid the need for or
reduce the amount of any such indemnity payment or additional amounts that may
thereafter accrue and would not, in the sole determination of CIBC, be otherwise
disadvantageous to CIBC.
 
(h) Confidentiality. Nothing contained in this Section shall require CIBC to
make available any of its tax returns (or any other information that it deems to
be confidential or proprietary).
 
ARTICLE V
 
CONDITIONS
 
Section 5.1 Conditions to Closing.  The initial availability of the facility
contemplated by this Agreement is subject to the satisfaction of the following
conditions:
 
(a) This Agreement.  On or prior to the Amendment Closing Date, CIBC shall have
received a counterpart hereof signed by the Company.
 
(b) Officers’ Certificates.  CIBC shall have received a certificate signed on
behalf of the Company by the Chairman of the Board, the President, any Vice
President, the Treasurer or the Assistant Treasurer of the Company stating that
(A) on the Amendment Closing Date and after giving effect to the Letters of
Credit being made or issued on the Amendment Closing Date, no Default shall have
occurred and be continuing and (B) the representations and warranties of the
Company contained herein are true and correct on and as of the Amendment Closing
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they were true and correct as of such
earlier date.
 
(c) Proceedings. On the Amendment Closing Date, CIBC shall have received (i) a
certificate of the Secretary of State of the State of Delaware, dated as of a
recent date, as to the good standing of the Company and (ii) a certificate of
the Secretary or an Assistant Secretary of the Company dated the Amendment
Closing Date and certifying (A) that attached thereto is a true, correct and
complete copy of (x) the Company’s certificate of formation certified by the
Secretary of State of the State of Delaware and (y) the limited liability
company agreement of the Company, (B) as to the absence of dissolution or
liquidation proceedings by or against the Company, (C) that attached thereto is
a true, correct and complete copy of resolutions adopted by the managers of the
Company authorizing the execution, delivery and performance of this Agreement
and each other document delivered in connection herewith or therewith and that
such resolutions have not been amended and are in full force and effect on the
date of such certificate and (D) as to the incumbency and specimen signatures of
each officer of the Company executing this Agreement or any other document
delivered in connection herewith or therewith.
 
(d) Opinions of Counsel. On the Amendment Closing Date, CIBC shall have received
from counsel to the Company, opinions addressed to CIBC, dated the Amendment
Closing Date, as to such customary matters as CIBC shall reasonably require.
 
(e) Consents. All necessary governmental (domestic or foreign), regulatory and
third party approvals, if any, in connection with the transactions contemplated
by this Agreement and shall have been obtained and remain in full force and
effect, in each case without any action being taken by any competent authority
which could restrain or prevent such transaction or impose, in the reasonable
judgment of CIBC, materially adverse conditions upon the consummation of such
transactions.
 
(f) Payment of Fees.  All costs, fees and expenses due to CIBC on or before the
Amendment Closing Date shall have been paid.
 
(g) Counsel Fees.  CIBC shall have received full payment from the Company of the
fees and expenses of Mayer Brown LLP which are billed through the Amendment
Closing Date.
 
Section 5.2 Conditions to Issuance.  The obligation of CIBC to issue (or renew
or extend the term of) any Letter of Credit, is subject to the satisfaction of
the following conditions:
 
(a) receipt by CIBC of a Letter of Credit Request as required hereunder;
 
(b) after giving effect to the proposed issuance of such Letter of Credit, the
Aggregate Stated Amount will not exceed the Maximum Stated Amount;
 
(c) the fact that, immediately before and after giving effect to such issuance,
renewal or extension, no Default shall have occurred and be continuing; and
 
(d) the fact that the representations and warranties of the Company contained in
this Agreement shall be true and correct on and as of the date of such issuance,
renewal or extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct as of such earlier date and except for the representations in
Section 6.4(c), Section 6.6, Section 6.15 and Section 6.16, which shall be
deemed only to relate to the matters referred to therein on and as of the
Amendment Closing Date.
 
Each issuance, renewal or extension of a Letter of Credit under this Agreement
shall be deemed to be a representation and warranty by the Company on the date
of such event as to the facts specified in clauses (b) and (c) of this Section.
 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES
 
The Company represents and warrants that:
 
Section 6.1 Status.  The Company is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has the limited liability company authority to make and perform this
Agreement.
 
Section 6.2 Authority; No Conflict.  The execution, delivery and performance by
the Company of this Agreement and each other Letter of Credit Request have been
duly authorized by all necessary limited liability company action and do not
violate (i) any provision of law or regulation, or any decree, order, writ or
judgment, (ii) any provision of its limited liability company agreement, or
(iii) result in the breach of or constitute a default under any indenture or
other agreement or instrument to which the Company is a party.
 
Section 6.3 Legality; Etc.  This Agreement and each Letter of Credit Request
constitute the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms except to the extent limited
by (a) bankruptcy, insolvency, fraudulent conveyance or reorganization laws or
by other similar laws relating to or affecting the enforceability of creditors’
rights generally and by general equitable principles which may limit the right
to obtain equitable remedies regardless of whether enforcement is considered in
a proceeding of law or equity or (b) any applicable public policy on
enforceability of provisions relating to contribution and indemnification.
 
Section 6.4 Financial Condition.
 
(a) Audited Financial Statements. The consolidated balance sheet of the Company
and its Consolidated Subsidiaries as of December 31, 2012 and the related
consolidated statements of income and cash flows for the fiscal year then ended,
reported on by Ernst & Young, LLP, copies of which have been delivered to CIBC,
fairly present, in conformity with GAAP, the consolidated financial position of
the Company and its Consolidated Subsidiaries as of such date and their
consolidated results of operations and cash flows for such fiscal year.
 
(b) Interim Financial Statements. The unaudited consolidated balance sheet of
the Company and its Consolidated Subsidiaries as of June 30, 2013 and the
related unaudited consolidated statements of income and cash flows for the six
months then ended fairly present, in conformity with GAAP applied on a basis
consistent with the financial statements referred to in subsection (a) of this
Section, the consolidated financial position of the Company and its Consolidated
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such six-month period (subject to normal year-end audit
adjustments).
 
(c) Material Adverse Change. Since December 31, 2012, there has been no change
in the business, assets, financial condition or operations of the Company and
its Consolidated Subsidiaries, considered as a whole, that would materially and
adversely affect the Company’s ability to perform any of its obligations under
this Agreement.
 
Section 6.5 Rights to Properties.  The Company and its Restricted Subsidiaries
have good and valid fee, leasehold, easement or other right, title or interest
in or to all the properties necessary to the conduct of their business as
conducted on the Amendment Closing Date and as then proposed to be conducted,
except to the extent the failure to have such rights or interests would not have
a Material Adverse Effect.
 
Section 6.6 Litigation.  Except as disclosed in or contemplated by the Company’s
Form 10-K Report to the SEC for the year ended December 31, 2012 or in any
subsequent Form 10-K, 10-Q or 8-K Report, no litigation, arbitration or
administrative proceeding against the Company is pending or, to the Company’s
knowledge, threatened, which would reasonably be expected to materially and
adversely affect the ability of the Company to perform any of its obligations
under this Agreement.  There is no litigation, arbitration or administrative
proceeding pending or, to the knowledge of the Company, threatened which
questions the validity of this Agreement.
 
Section 6.7 No Violation.  No part of the proceeds of the borrowings by
hereunder will be used, directly or indirectly by the Company for the purpose of
purchasing or carrying any “margin stock” within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System, or for any other purpose
which violates, or which conflicts with, the provisions of Regulations U or X of
said Board of Governors.  The Company is not engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any such “margin stock”.
 
Section 6.8 ERISA.  Each member of the ERISA Group has fulfilled its obligations
under the minimum funding standards of ERISA and the Internal Revenue Code with
respect to each Material Plan and is in compliance in all material respects with
the presently applicable provisions of ERISA and the Internal Revenue Code with
respect to each Material Plan. No member of the ERISA Group has (i) sought a
waiver of the minimum funding standard under Section 412 of the Internal Revenue
Code in respect of any Material Plan, (ii) failed to make any contribution or
payment to any Material Plan, or made any amendment to any Material Plan, which
has resulted or could result in the imposition of a Lien or the posting of a
bond or other security under ERISA or the Internal Revenue Code or (iii)
incurred any material liability under Title IV of ERISA other than a liability
to the PBGC for premiums under Section 4007 of ERISA.
 
Section 6.9 Governmental Approvals.  No authorization, consent or approval from
any Governmental Authority is required for the execution, delivery and
performance by the Company of this Agreement, except such authorizations,
consents and approvals as shall have been obtained prior to the Amendment
Closing Date and shall be in full force and effect.
 
Section 6.10 Investment Company Act.  The Company is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
 
Section 6.11 Restricted Subsidiaries, Etc.  Set forth in Schedule 6.11 hereto is
a complete and correct list as of the Amendment Closing Date of the Restricted
Subsidiaries of the Company, together with, for each such Subsidiary, the
jurisdiction of organization of such Subsidiary. Except as disclosed in Schedule
6.11 hereto, as of the Amendment Closing Date, each such Subsidiary (i) was a
Wholly Owned Subsidiary of the Company and (ii) was duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and had all corporate or other organizational powers to carry on
its businesses as then conducted.
 
Section 6.12 Tax Returns and Payments.  The Company and each of its Restricted
Subsidiaries has filed or caused to be filed all federal, state, local and
foreign income tax returns required to have been filed by it and has paid or
caused to be paid all income taxes shown to be due on such returns except income
taxes that are being contested in good faith by appropriate proceedings and for
which the Company or its Restricted Subsidiaries, as the case may be, shall have
set aside on its books appropriate reserves with respect thereto in accordance
with GAAP or that would not reasonably be expected to have a Material Adverse
Effect.
 
Section 6.13 Compliance with Laws.  To the knowledge of the Company or any of
its Restricted Subsidiaries, the Company and each of its Restricted Subsidiaries
is in compliance with all applicable laws, regulations and orders of any
Governmental Authority, domestic or foreign, in respect of the conduct of its
business and the ownership of its property (including, without limitation,
compliance with all applicable ERISA and Environmental Laws and the requirements
of any permits issued under such Environmental Laws), except to the extent (a)
such compliance is being contested in good faith by appropriate proceedings or
(b) non-compliance would not reasonably be expected to materially and adversely
affect its ability to perform any of its obligations under this Agreement.
 
Section 6.14 No Default.  No Default has occurred and is continuing.
 
Section 6.15 Environmental Matters.
 
(a) Except (i) as disclosed in or contemplated by the Company’s Form 10-K Report
to the SEC for the year ended December 31, 2012 or in any subsequent Form 10-K,
10-Q or 8-K Report, or (ii) to the extent that the liabilities of the Company
and its Subsidiaries, taken as a whole, that relate to or could reasonably be
expected to result from the matters referred to in clauses (i) through (iii) of
this Section 6.15(a), inclusive, would not reasonably be expected to result in a
Material Adverse Effect:
 
(i)  
no notice, notification, citation, summons, complaint or order has been received
by the Company or any of its Subsidiaries, no penalty has been assessed nor is
any investigation or review pending or, to the Company’s or any of its
Subsidiaries’ knowledge, threatened by any governmental or other entity with
respect to any (A) alleged violation by or liability of the Company or any of
its Subsidiaries of or under any Environmental Law, (B) alleged failure by the
Company or any of its Subsidiaries to have any environmental permit,
certificate, license, approval, registration or authorization required in
connection with the conduct of its business or (C) generation, storage,
treatment, disposal, transportation or release of Hazardous Substances;

 
(ii)  
to the Company’s or any of its Subsidiaries’ knowledge, no Hazardous Substance
has been released (and no written notification of such release has been filed)
(whether or not in a reportable or threshold planning quantity) at, on or under
any property now or previously owned, leased or operated by the Company or any
of its Subsidiaries; and

 
(iii)  
no property now or previously owned, leased or operated by the Company or any of
its Subsidiaries or, to the Company’s or any of its Subsidiaries’ knowledge, any
property to which the Company or any of its Subsidiaries has, directly or
indirectly, transported or arranged for the transportation of any Hazardous
Substances, is listed or, to the Company’s or any of its Subsidiaries’
knowledge, proposed for listing, on the National Priorities List promulgated
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended (“CERCLA”), on CERCLIS (as defined in CERCLA) or on any
similar federal, state or foreign list of sites requiring investigation or
clean-up.

 
(b) Except as disclosed in or contemplated by the Company’s Form 10-K Report to
the SEC for the year ended December 31, 2011 or in any subsequent Form 10-K,
10-Q or 8-K Report, to the Company’s or any of its Subsidiaries’ knowledge,
there are no Environmental Liabilities that have resulted or could reasonably be
expected to result in a Material Adverse Effect.
 
(c) For purposes of this Section 6.15, the terms “the Company” and “Subsidiary”
shall include any business or business entity (including a corporation) which is
a predecessor, in whole or in part, of the Company or any of its Subsidiaries
from the time such business or business entity became a Subsidiary of PPL
Corporation, a Pennsylvania corporation.
 
Section 6.16 Guarantees.  As of the Amendment Closing Date, except as set forth
in Schedule 6.16 hereto, the Company has no Guarantees of any Debt of any
Foreign Subsidiary of the Company other than such Debt not in excess of
$25,000,000 in the aggregate.
 
Section 6.17 OFAC.  None of the Company, any Subsidiary of the Company or any
Affiliate of the Company: (i) is a Sanctioned Person, (ii) has more than 10% of
its assets in Sanctioned Entities, or (iii) derives more than 10% of its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities.
 
ARTICLE VII
 
COVENANTS
 
The Company agrees with CIBC that, until all Letters of Credit issued under this
Agreement shall have terminated, and all Credit Obligations shall have been
indefeasibly paid in full, the Company will perform or cause to be performed
each covenant of the “Borrower” contained in Article VI of the Existing Credit
Agreement, with each definition and related term, as in effect on the Closing
Date (and thereafter as in effect) being incorporated in this Agreement by this
reference as though specifically set forth herein, subject in all cases to the
terms of Section 2.3; provided that if CIBC shall cease to be a Lender under the
Existing Credit Agreement, the Company agrees to amend this Agreement by
inserting substantially all of the affirmative and negative covenants of the
Company under the Existing Credit Agreement into this Agreement directly.  With
respect to Letters of Credit (if any) that have terms extending, or are
extendible beyond, the Termination Date (after giving effect to any auto-renewal
or extension periods within such Letters of Credit), the Company shall Cash
Collateralize all such Letters of Credit no later than the Business Day
immediately preceding the Termination Date in an amount not less than 101% of
all outstanding Credit Obligations.
 
ARTICLE VIII
 
DEFAULTS
 
Section 8.1 Events of Default.  If one or more of the following events (each an
“Event of Default”) shall have occurred and be continuing:
 
(a) the Company shall fail to pay when due any principal on any Credit
Obligations; or
 
(b) the Company shall fail to pay when due any interest on the Credit
Obligations, any fee or any other amount payable hereunder for five (5) days
following the date such payment becomes due hereunder; or
 
(c) the Company shall fail to observe or perform any covenant or agreement (i)
contained in clause (ii) of Section 6.05, or Sections 6.06, 6.08, 6.09, 6.11 or
6.12 of the Existing Agreement (as incorporated into this Agreement pursuant to
Article VII), or (ii) contained in Section 6.01(d)(i) of the Existing
Agreement  (as incorporated into this Agreement pursuant to Article VII) for 30
days after any such failure, or (iii) contained in Section 6.01(d)(ii) of the
Existing Agreement (as incorporated into this Agreement pursuant to Article VII)
for ten (10) days after any such failure; or
 
(d) the Company shall fail to observe or perform (i) its obligation to Cash
Collateralize no later than the Business Day immediately preceding the
Termination Date pursuant to Article VII or (ii) any other covenant or agreement
contained in this Agreement for thirty (30) days after written notice thereof
has been given to the Company by CIBC, including covenants and agreements
incorporated herein pursuant to Article VII (other than those covered by clauses
(a), (b) or (c) above); or
 
(e) any representation, warranty or certification made by the Company in this
Agreement or in any certificate, financial statement or other document delivered
pursuant hereto or thereto shall prove to have been incorrect in any material
respect when made or deemed made; or
 
(f) the Company or any Restricted Subsidiary shall (i) fail to pay any principal
or interest, regardless of amount, due in respect of any Material Debt beyond
any grace period provided with respect thereto, or (ii) fail to observe or
perform any other term, covenant, condition or agreement contained in any
agreement or instrument evidencing or governing any such Material Debt beyond
any grace period provided with respect thereto if the effect of any failure
referred to in this clause (ii) is to cause, or to permit the holder or holders
of such Debt or a trustee on its or their behalf to cause, such Debt to become
due prior to its stated maturity; or
 
(g) the Company or any Restricted Subsidiary of the Company shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay, or shall admit in
writing its inability to pay, its debts as they become due, or shall take any
corporate action to authorize any of the foregoing; or
 
(h) an involuntary case or other proceeding shall be commenced against the
Company or any Restricted Subsidiary seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against the Company or any Restricted Subsidiary under
the Bankruptcy Code; or
 
(i) any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $50,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or default, within the meaning of Section
4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans which
could reasonably be expected to cause one or more members of the ERISA Group to
incur a current payment obligation in excess of $50,000,000; or
 
(j) the Company or any of its Restricted Subsidiaries shall fail within sixty
(60) days to pay, bond or otherwise discharge any judgment or order for the
payment of money in excess of $20,000,000, entered against the Company or any
such Restricted Subsidiary that is not stayed on appeal or otherwise being
appropriately contested in good faith; or
 
(k) a Change of Control shall have occurred;
 
then, and in every such event, while such event is continuing, CIBC may (A) by
notice to the Company declare the Availability Termination Date to have
occurred, and (B) by notice to the Company declare the Credit Obligations
(together with accrued interest and accrued and unpaid fees thereon and all
other amounts due hereunder) to be, and the Credit Obligations shall thereupon
become, immediately due and payable without presentment, demand, protest or
other notice of any kin), all of which are hereby waived by the Company and
require the Company to, and the Company shall, Cash Collateralize (in an amount
not less than 100% thereof) all Credit Obligations then outstanding; provided,
that, in the case of any Default or any Event of Default specified in clause
8.1(g) or 8.1(h) above with respect to the Company, without any notice to the
Company or any other act by CIBC, the Availability Termination Date shall
thereupon occur and the Credit Obligations (together with accrued interest and
accrued and unpaid fees thereon and all other amounts due hereunder) shall
become immediately due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Company, and the
Company shall Cash Collateralize (in an amount not less than 100% thereof) all
Credit Obligations then outstanding.
 
ARTICLE IX
 
MISCELLANEOUS
 
Section 9.1 Notices.  Except as otherwise expressly provided herein, all notices
and other communications hereunder shall be in writing (for purposes hereof, the
term “writing” shall include information in electronic format such as electronic
mail and internet web pages) or by telephone subsequently confirmed in writing;
provided that the foregoing shall not apply to notices to CIBC pursuant to
Article III if CIBC has notified the Company that it is incapable of receiving
notices under such Article in electronic format.  Any notice shall have been
duly given and shall be effective if delivered by hand delivery or sent via
electronic mail, telecopy, recognized overnight courier service or certified or
registered mail, return receipt requested, or posting on an internet web page,
and shall be presumed to be received by a party hereto (i) on the date of
delivery if delivered by hand or sent by electronic mail, posting on an internet
web page, or telecopy, (ii) on the Business Day following the day on which the
same has been delivered prepaid (or on an invoice basis) to a reputable national
overnight air courier service or (iii) on the third Business Day following the
day on which the same is sent by certified or registered mail, postage prepaid,
in each case to the respective parties at the address or telecopy numbers set
forth below, and, in the case of the Lenders, set forth on signature pages
hereto, or at such other address as such party may specify by written notice to
the other parties hereto:
 
if to the Company:
 
PPL Energy Supply, LLC
Two North Ninth Street (GENTW14)
Allentown, Pennsylvania 18101-1179
Attention: Russell R. Clelland
Telephone: 610-774-5151
Facsimile: 610-774-5235


with a copy to:


PPL Energy Supply, LLC
Two North Ninth Street (GENTW4)
Allentown, Pennsylvania 18101-1179
Attention: Frederick C. Paine, Esq.
Telephone: 610-774-7445
Facsimile: 610-774-6726


if to CIBC:


For Letter of Credit Requests:
 
Canadian Imperial Bank of Commerce, New York Agency
425 Lexington Avenue, 5th Avenue
New York, New York,  10017
Attn: Blair Kissack/Fred Page/Ryan Moonilal
Telephone: (416) 780-5543 and (416) 542-4344
Facsimile: (905) 948-1934


For all other notices:


Canadian Imperial Bank of Commerce, New York Agency
425 Lexington Avenue
New York, New York,  10017
Attn: General Counsel
Telephone: (212) 667-8316
Facsimile: (212) 667-8366
 
Section 9.2 No Waivers; Non-Exclusive Remedies.  No failure by CIBC to exercise,
no course of dealing with respect to, and no delay in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies provided herein shall be cumulative and not exclusive of any rights or
remedies provided by law.
 
Section 9.3 Expenses; Indemnification.
 
(a) Expenses.  The Company shall pay (i) all out-of-pocket expenses of CIBC,
including legal fees and disbursements of Mayer Brown LLP and any other local
counsel retained by CIBC, in its reasonable discretion, in connection with the
preparation, execution, delivery and administration of this Agreement, any
waiver or consent thereunder or any amendment thereof or any Default or alleged
Default thereunder and (ii) all reasonable out-of-pocket expenses incurred by
CIBC, including (without duplication) the fees and disbursements of outside
counsel, in connection with any restructuring, workout, collection, bankruptcy,
insolvency and other enforcement proceedings in connection with the enforcement
and protection of its rights; provided, that the Company shall not be liable for
any legal fees or disbursements of any counsel for CIBC other than Mayer Brown
LLP associated with the preparation, execution and delivery of this Agreement
and the closing documents contemplated hereby.
 
(b) Indemnity in Respect of Agreement. The Company agrees to indemnify CIBC, its
Affiliates and the respective directors, officers, trustees, agents, employees,
trustees and advisors of the foregoing (each an “Indemnitee”) and hold each
Indemnitee harmless from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs and expenses or
disbursements of any kind whatsoever (including, without limitation, the
reasonable fees and disbursements of counsel and any civil penalties or fines
assessed by OFAC), which may at any time (including, without limitation, at any
time following the payment of the obligations of the Company hereunder) be
imposed on, incurred by or asserted against such Indemnitee in connection with
any investigative, administrative or judicial proceeding (whether or not such
Indemnitee shall be designated a party thereto) brought or threatened (by any
third party, by the Company or any Subsidiary of the Company) in any way
relating to or arising out of this Agreement or any documents contemplated
hereby or referred to herein or any actual or proposed use of proceeds of Loans
hereunder; provided, that no Indemnitee shall have the right to be indemnified
hereunder for such Indemnitee’s own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment or order.
 
(c) Indemnity in Respect of Environmental Liabilities. The Company agrees to
indemnify each Indemnitee and hold each Indemnitee harmless from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs and expenses or disbursements of any kind
whatsoever (including, without limitation, reasonable expenses of investigation
by engineers, environmental consultants and similar technical personnel and
reasonable fees and disbursements of counsel) which may at any time (including,
without limitation, at any time following the payment of the obligations of the
Company hereunder) be imposed on, incurred by or asserted against such
Indemnitee in respect of or in connection with any actual or alleged presence or
release of Hazardous Substances on or from any property now or previously owned
or operated by the Company or any of its Subsidiaries or any predecessor of the
Company or any of its Subsidiaries, or any and all Environmental Liabilities.
Without limiting the generality of the foregoing, the Company hereby waives all
rights of contribution or any other rights of recovery with respect to
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs and expenses and disbursements in respect of or in connection with
Environmental Liabilities that it might have by statute or otherwise against any
Indemnitee.
 
(d) Waiver of Damages. To the fullest extent permitted by applicable law, the
Company shall not assert, and hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Letter
of Credit or the use of the proceeds thereof.  No Indemnitee referred to in
clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the transactions contemplated hereby.
 
Section 9.4 Amendments and Waivers.  Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by the Company and CIBC.
 
Section 9.5 Successors and Assigns.
 
(a) Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Company may not assign or otherwise
transfer any of its rights under this Agreement without the prior written
consent of CIBC, except to the extent any such assignment results from the
consummation of a merger or consolidation permitted pursuant to this Agreement.
 
(b) Assignments to Federal Reserve Banks. CIBC may at any time assign all or any
portion of its rights under this Agreement to a Federal Reserve Bank.  No such
assignment shall release CIBC from its obligations hereunder.
 
Section 9.6 Governing Law; Submission to Jurisdiction.  This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York.  The Company hereby submits to the nonexclusive jurisdiction of the
United States District Court for the Southern District of New York and of any
New York State court sitting in New York City for purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby.  The Company irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such court and any claim that any
such proceeding brought in any such court has been brought in an inconvenient
forum.
 
 
Section 9.7 Counterparts; Integration; Effectiveness.  This Agreement shall
become effective on the Closing Date.  This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.  On and
after the Closing Date, this Agreement and all the documents referred to herein
shall constitute the entire agreement and understanding among the parties hereto
and supersede any and all prior agreements and understandings, oral or written,
relating to the subject matter hereof and thereof.
 
Section 9.8 Generally Accepted Accounting Principles.  Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made and all financial statements
required to be delivered hereunder shall be prepared in accordance with GAAP as
in effect from time to time, applied on a basis consistent (except for changes
concurred in by the Company’s independent public accountants) with the audited
consolidated financial statements of the Company and its Consolidated
Subsidiaries most recently delivered to the Lenders; provided, that, if the
Company notifies CIBC that the Company wishes to amend any covenant herein to
eliminate the effect of any change in GAAP on the operation of such covenant (or
if CIBC notifies the Company that its wishes to amend this Agreement for such
purpose), then the Company’s compliance with such covenant shall be determined
on the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant is
amended in a manner satisfactory to the Company and CIBC.
 
Section 9.9 WAIVER OF JURY TRIAL.  THE COMPANY HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 9.10 Confidentiality.  CIBC agrees to hold all non-public information
obtained pursuant to the requirements of this Agreement in accordance with its
customary procedure for handling confidential information of this nature and in
accordance with safe and sound banking practices; provided, that nothing herein
shall prevent CIBC from disclosing such information (i) to any Person if
reasonably incidental to the administration of the Credit Obligations, (ii) upon
the order of any court or administrative agency, (iii) to the extent requested
by, or required to be disclosed to, any rating agency or regulatory agency or
similar authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iv) which had been publicly disclosed
other than as a result of a disclosure by CIBC prohibited by this Agreement, (v)
in connection with any litigation to which CIBC or any of its Subsidiaries or
Affiliates may be party, (vi) to the extent necessary in connection with the
exercise of any remedy hereunder, (vii) to CIBC’s Affiliates and their
respective directors, officers, employees and agents including legal counsel and
independent auditors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential), (viii) with
the consent of the Company, (ix) to Gold Sheets and other similar bank trade
publications, such information to consist solely of deal terms and other
information customarily found in such publications and (x) subject to provisions
substantially similar to those contained in this Section, to any securitization,
swap or derivative transaction relating to the Credit Obligations
hereunder.  Notwithstanding the foregoing, CIBC or Mayer Brown LLP may circulate
promotional materials and place advertisements in financial and other newspapers
and periodicals or on a home page or similar place for dissemination of
information on the Internet or worldwide web, in each case, after the closing of
the transactions contemplated by this Agreement in the form of a “tombstone” or
other release limited to describing the names of the Company or its Affiliates,
or any of them, and the amount, type and closing date of such transactions, all
at their sole expense
 
Section 9.11 USA PATRIOT Act Notice.  CIBC hereby notifies the Company that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub.L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Company, which
information includes the name and address of the Company and other information
that will allow CIBC to identify the Company in accordance with the Patriot Act.
 
Section 9.12 No Fiduciary Duty.  CIBC and its Affiliates (collectively, solely
for purposes of this paragraph, the “CIBC Parties”), may have economic interests
that conflict with those of the Company, its Affiliates and/or their respective
stockholders (collectively, solely for purposes of this paragraph, the “Company
Parties”).  The Company agrees that nothing in this Agreement or otherwise will
be deemed to create an advisory, fiduciary or agency relationship or fiduciary
or other implied duty (other than any implied duty of good faith) between any
CIBC Party, on the one hand, and any Company Party, on the other.  The CIBC
Parties acknowledge and agree that (a) the transactions contemplated by this
Agreement (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the CIBC Parties,
on the one hand, and the Company, on the other and (b) in connection therewith
and with the process leading thereto, (i) no CIBC Party has assumed an advisory
or fiduciary responsibility in favor of any Company Party with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
CIBC Party has advised, is currently advising or will advise any Company Party
on other matters) or any other obligation to any Company Party except the
obligations expressly set forth in this Agreement and (ii) each CIBC Party is
acting solely as principal and not as the agent or fiduciary of any Company
Party. The Company acknowledges and agrees that the Company has consulted its
own legal and financial advisors to the extent it deemed appropriate and that it
is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  The Company agrees that it will
not claim that any CIBC Party has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to any Company Party, in connection
with such transaction or the process leading thereto.
 


 
 

--------------------------------------------------------------------------------

 


EXECUTED as of the day first written above.
 
PPL ENERGY SUPPLY, LLC
 
 
By:                                                                         
Name:
Title:
 
 
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK AGENCY
 
 
By:                                                                         
Name:
Title:
 
 
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK AGENCY
 
 
By:                                                                         
Name:
Title:
 


 
 

--------------------------------------------------------------------------------

 
Schedule 6.11
 
Restricted Subsidiaries1
 
Restricted Subsidiary
 
Jurisdiction of Organization
 
PPL Generation, LLC
Delaware
PPL Montana Holdings, LLC
Delaware
PPL Montana, LLC
Delaware
PPL Martins Creek, LLC
Delaware
PPL Brunner Island, LLC
Delaware
PPL Montour, LLC
Delaware
PPL Susquehanna, LLC
Delaware
PPL Holtwood, LLC
Delaware
PPL EnergyPlus, LLC
Pennsylvania
PPL Investment Corporation
Delaware



 



--------------------------------------------------------------------------------

 
1 As of August 30, 2013